Affirmed and Memorandum Opinion filed May 3, 2007







Affirmed
and Memorandum Opinion filed May 3, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00610-CR
____________
 
HECTOR AARON LOPEZ-CRUZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District
Court
Harris County, Texas
Trial Court Cause No.
788998
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of aggravated sexual assault of a
child.  On October 14, 1998, the trial court sentenced appellant to confinement
for ten years in the Institutional Division of the Texas Department of Criminal
Justice.  No motion for new trial was filed.  Appellant=s notice of appeal was untimely. 
Accordingly, this court dismissed his appeal for want of jurisdiction.  See
Lopez-Cruz v. State, No. 14-98-01340-CR (Tex. App.CHouston [14th Dist.] April 5, 2001,
pet. ref=d) (not designated for publication).




Appellant
requested post- conviction DNA testing pursuant to Chapter 64 of the Texas Code
of Criminal Procedure.  Counsel was appointed to represent appellant.  After a
hearing, the trial court denied appellant=s request and signed the State=s proposed Findings of Fact and
Conclusions of Law on June 1, 2006.  Appellant filed a timely notice of
appeal.  
Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him.  On April 16, 2007, appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is wholly
frivolous and without merit.  Further, we find no reversible error in the
record.  A discussion of the brief would add nothing to the jurisprudence of
the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed May 3,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.  
Do Not Publish C Tex. R. App. P.
47.2(b).